***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. GERALD J.*
                 (AC 44324)
                  Prescott, Suarez and Palmer, Js.
         Argued January 4—officially released April 5, 2022

                        Procedural History

  Substitute information charging the defendant with
the crimes of sexual assault in the first degree and risk
of injury to a child, brought to the Superior Court in
the judicial district of Hartford and tried to the jury
before Dewey, J.; thereafter, the court, Dewey, J.,
denied the defendant’s motion to suppress certain evi-
dence; verdict and judgment of guilty, from which the
defendant appealed to this court. Appeal dismissed.
  Matthew D. Dyer, with whom were Kristen Mostowy,
and Sydney Mazur, certified legal intern, for the appel-
lant (defendant).
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Sharmese Walcott, state’s
attorney, and Edward Naurus, former assistant state’s
attorney, for the appellee (state).
                                   Opinion

   PER CURIAM. The defendant, Gerald J., appeals from
his conviction of sexual assault in the first degree and
risk of injury to a child involving a relative. After this
case was argued, however, defense counsel notified
this court that the defendant died on or about March
3, 2022. Because defense counsel did not request any
specific disposition of this appeal as a result of the
defendant’s death, we dismiss the appeal as moot, con-
sistent with the past precedent of our Supreme Court.
See State v. Graham, 337 Conn. 857, 858, 256 A.3d 151
(2021), and cases cited therein.
   The appeal is dismissed.
  * In accordance with our policy of protecting the privacy interests of the
victims of sexual assault and the crime of risk of injury to a child, we decline
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.